Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00840-CR

                                            Richard DIAZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1987CR1809
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 17, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order denying his motion to terminate his sex

offender registration. In Texas, appeals in criminal cases are permitted only when they are

specifically authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim.

App. 2011); see TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006). Generally, a criminal

defendant may only appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4

(Tex. Crim. App. 1990). The courts of appeals do not have jurisdiction to review orders in a
                                                                                    04-17-00840-CR


criminal appeal absent express statutory authority. See Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014).

       Because the denial of a motion to remove a defendant’s registration information is not a

separately appealable order, see Dewalt v. State, 417 S.W.3d 678, 683-84 (Tex. App.—Austin

2013), pet. ref’d, 426 S.W.3d 100 (Tex. Crim. App. 2014), we ordered appellant to show cause in

writing no later than January 2, 2018 why this appeal should not be dismissed for want of

jurisdiction. Appellant did not respond to our order. Because we do not have jurisdiction to

consider an appeal of an order denying a motion to terminate sex offender registration, this appeal

is dismissed for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-